DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchibori (JP 2014-173258).
With regard to claim 1 - A shovel comprising: 
a lower traveling body 61; 
an upper traveling body 63 turnably mounted on the lower traveling body; 
a hydraulic actuator E; 
an operating apparatus (operation lever) configured to be operated to operate the hydraulic actuator; 
an object detector 2L, 2R, 2B configured to detect an object within a predetermined area CL, CR, CB around the shovel; 
a gate lock lever 6 configured to switch the operating apparatus between an enabled state and a disabled state; and 


With regard to claim 2 - wherein the control device 5 is configured to return the operating apparatus to the enabled state in response to determining an exit of the object from the predetermined area after disabling the operating apparatus (see ¶[0040], “repeatedly executed”).

With regard to claim 3 - wherein the control device 5 is configured to return the operating apparatus to the enabled state in response to determining the exit of the object from the predetermined area and determining that the operating apparatus is in a neutral state after disabling the operating apparatus.

With regard to claim 4 - wherein the control device 5 is configured to keep the operating apparatus disabled before the operating apparatus is further switched to the enabled state after being switched to the disabled state by the gate lock lever 6, even when determining an exit of the object from the predetermined area CL, CR, CB after disabling the operating apparatus (see ¶[0038] and ¶[0039]).

With regard to claim 9 - wherein the control device 5 is configured to continue the disabled state of the operating apparatus irrespective of a presence or absence of the object within the predetermined area CL, CR, CB when the operating apparatus is switched to the disabled state by the gate lock lever 6, during the standby state of the shovel.

With regard to claim 10 - wherein the operating apparatus includes a plurality of operating apparatuses, and the control device is configured to individually switch the plurality of operating apparatuses between the enabled state and the disabled state (see ¶[0019]).

With regard to claim 11 - further comprising: a camera 2L, 2R, 2B configured to monitor the object within the predetermined area.

With regard to claim 12 - wherein the camera includes at least two or more cameras 2L, 2R, 2B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Uchibori in view of Black et al (US 8,016,074).  Uchibori fails to explicitly disclose a switch configured to return the operating apparatus switched to the disabled state by the control device to the enabled state, wherein the switch is provided on the operating apparatus.  Black teaches a work vehicle including a lift gate and obstacle sensors, and further including a function enable switch that comprises a manual unlock button 48 provided on an operating apparatus and that allows functions to be manually enabled when they have been disabled.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Uchibori with the teaching of Black such that the vehicle .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchibori in view of Nomura et al (US 2017/0058489).  Uchibori fails to explicitly disclose a pilot pump configured to supply hydraulic oil to the operating apparatus; a solenoid valve configured to switch opening and closing of a conduit connecting the operating apparatus and the pilot pump; a gate lock switch whose state is switched by the gate lock lever; and a relay configured to switch a breakage and a completion of an electrical path connecting the gate lock switch and the solenoid valve, wherein the gate lock switch is configured to output a lock signal to the solenoid valve through the electrical path to close the conduit, or to output an unlock signal to the solenoid valve through the electrical path to open the conduit, and the control device is configured to complete the electrical path by turning on the relay, or to break the electrical path by turning off the relay; wherein the control device is configured to control the relay based on an output of at least one of the gate lock switch, a key switch, a seat belt switch, and a seat seating switch.  Nomura teaches a construction machine including a gate lock lever, an operating apparatus, and further comprising 
a pilot pump (not shown) configured to supply hydraulic oil to the operating apparatus; 
a solenoid valve 28 configured to switch opening and closing of a conduit connecting the operating apparatus and the pilot pump; 
a gate lock switch 13A whose state is switched by the gate lock lever; and 
a relay 30 configured to switch a breakage and a completion of an electrical path connecting the gate lock switch 13A and the solenoid valve 28, wherein the gate lock switch 13A is configured to output a lock signal to the solenoid valve 28 through the electrical path to close the conduit, or to output an unlock signal to the solenoid valve 28 through the electrical path to open the conduit, and a control device 36 is configured to complete the electrical path by turning on the relay, or to break the electrical path by turning off the relay; 
wherein the control device 36 is configured to control the relay 30 based on an output of the gate lock switch 13A.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Uchibori with the teaching of Nomura’s pilot pump, solenoid valve, gate lock switch, and relay arrangement to better suppress an operation by a person other than those who know an operating method of the construction machine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        December 3, 2021